Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered April 25, 2006 in a personal injury action. The order, insofar as appealed from, granted that part of plaintiffs motion for summary judgment on the issue of proximate cause.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Smith, J.P., Peradotto, Green and Pine, JJ.